Exhibit 10.3

AMENDMENT TO THE LANDSTAR SYSTEM, INC.

EXECUTIVE INCENTIVE COMPENSATION PLAN

This amendment (this “Amendment”) to the Landstar System, Inc. Executive
Incentive Compensation Plan (the “Plan”), is hereby adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of Landstar System Inc.
(the “Company”).

WHEREAS, the Company maintains the Plan to enable the Company and its
subsidiaries to attract, retain, motivate and reward the best qualified
executive officers and key employees by providing them with the opportunity to
earn competitive compensation directly linked to the Company’s performance;

WHEREAS, the Committee has determined that it is in the best interests of the
Company to amend the definition of Fair Market Value set forth in Section 2(f)
of the Plan;

WHEREAS, Section 6(b) of the Plan authorizes the Committee to amend the Plan;

NOW, THEREFORE, Section 2(f) of the Plan is hereby amended and restated in its
entirety to read as follows:

“(n) “Fair Market Value” means, on any date, the average of the high sales price
and the low sales price of a share of Stock as reported on the National
Association of Securities Dealers Automated Quotation/National Market System (or
on such other recognized market or quotation system on which the trading prices
of the Stock are traded or quoted at the relevant time) on such date. In the
event that there are no Stock transactions reported on NASDAQ/NMS (or such other
system) on such date, Fair Market Value shall mean the closing price on the
immediately preceding date on which Stock transactions were so reported.”

Except as expressly provided herein, this Amendment is not intended to amend any
other provision of the Plan.

IN WITNESS WHEREOF, the Committee has caused this Amendment to be duly executed
effective as of December 2, 2015.

 

LANDSTAR SYSTEM, INC.

By:  /s/ David G. Bannister                                            Name: 
David G. Bannister

Title:  Chairman of the Compensation Committee